Citation Nr: 0111833	
Decision Date: 04/24/01    Archive Date: 05/01/01	

DOCKET NO.  00-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, status post gastrectomy, currently rated 60 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
February 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected postoperative duodenal 
ulcer and a total rating for compensation purposes based on 
individual unemployability.

REMAND

Service connection is in effect for a duodenal ulcer, status 
post gastrectomy, that has been continuously rated on a 
schedular basis as 60 percent disabling from December 1971.  
He thus meets the schedular criteria for consideration of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  Other information in the 
claims file reveals that the veteran has a high school 
education, has occupational experience as a carpet cleaner, 
painter, and skilled laborer, and that he was last employed 
in 1989.  

The veteran contends that his service-connected postoperative 
duodenal ulcer residuals are more disabling than currently 
evaluated, preclude him from obtaining gainful employment, 
and thus warrant increased compensation.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that it is the Board's task to 
make findings based on evidence of record (and) not to supply 
missing facts.  Where the veteran submits a claim for a total 
rating based on individual unemployability the (Board) may 
not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 527 (1994).  In 
Friscia, the Court specifically stated that, where the VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as the result of service-connected disability, 
the VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effects the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia at 5, citing 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1994); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. 
App. 30, 33 91993).  

On the veteran's most recent VA examination in October 1999 
he reported a history of heartburn and iron deficiency 
anemia.  He was in no acute distress and ambulated without 
discomfort.  He was reported to be significantly not 
symptomatic except for mild dyspepsia.  Laboratory findings 
were significant for iron deficiency anemia and the veteran's 
examiner stated that the anemia could be attributed to his 
history as a chronic blood donor.  The examiner expressed no 
medical opinion as to a relationship between the veteran's 
service-connected postoperative ulcer disorder and his 
ability to obtain employment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, Sections 
3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as a 
mended at 38 U.S.C.A. §§ 5102, 5103, 5103(A) and 5107).  In 
addition because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16092 
(July 24, 1992) (Published at 57 Fed. Reg. 49747 (1992)).

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.  All records obtained should be 
associated with the veteran's claims 
file.  

2.  The veteran should be accorded a VA 
gastrointestinal examination to determine 
the extent of his service-connected 
postoperative duodenal ulcer disability.  
It is imperative that his examiner review 
pertinent data in the claims file prior 
to the examination.  The examiner should 
state that the claims file has been 
reviewed in his or her examination 
report.  All clinical findings on 
examination should be reported in detail.  
At the conclusion of the examination, the 
physician should express an opinion as to 
whether the service-connected 
postoperative duodenal ulcer residuals 
preclude the veteran from securing or 
following a substantially gainful 
occupation.  

3.  When the development requested above 
has been completed, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, are completed.  In particular, the 
RO should ensure that the examination 
report includes the opinion requested and 
that the new notification requirements 
and development procedures contained in 
Sections 3 and 4 of the Act to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107, are 
fully complied with and satisfied.  For 
further guidance in the process of this 
case in light of the changes in the law, 
the RO should refer to any pertinent 
formal or informal guidance that is 
provided by VA, including among other 
things, final regulations and general 
counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


Thereafter, the RO should readjudicate the claims for an 
increased evaluation for the service-connected duodenal ulcer 
residuals and the claim for entitlement to a total rating for 
compensation purposes based on individual unemployability.  
If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




